SCHEDULE 14C INFORMATION Check the appropriate box: [ ] Preliminary Information Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ X ] Definitive Information Statement Calvert Impact Fund, Inc. Calvert Global Alternative Energy Fund Calvert Global Water Fund (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: Proposed maximum aggregate value of transaction: Total Fee Paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify previous filing by registration statement number, or the Form or Schedule and the date its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: CALVERT GLOBAL ALTERNATIVE ENERGY FUND and CALVERT GLOBAL WATER FUND, each a series of CALVERT IMPACT FUND, INC. Montgomery Avenue, Suite 1000N Bethesda, Maryland 20814 INFORMATION
